COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                             §

 IN THE INTEREST OF O. C. V. AND M.             §               No. 08-15-00355-CV
 S. V., JR.,
                                                §                 Appeal from the
                        Appellant.
                                                §                383rd District Court

                                                §             of El Paso County, Texas

                                                §              (TC# 2012DCM10912)

                                             §
                                           ORDER

        On June 9, 2016, the Court received and filed the supplemental clerk’s record as

requested in its order issued March 28, 2016.         The appeal is therefore reinstated.      The

Appellant’s brief shall be due thirty days after the date the hearing record on the inaccuracies of

the reporter’s record is filed.

        IT IS SO ORDERED this 9th day of June, 2016.

                                                     PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.